DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2020 has been entered.
 Response to Amendment
Examiner acknowledges amended Claims 1 and 16 and new Claim 20 in the response filed on 2/26/2020. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over 20150236545 (“Hyun et al.”), in view of WO 2016023961 (“Tomse et al.”), and in view of US Patent No. 6231968 (“Hiramoto et al.”).
Examiner notes that US Pub. No. 20170154713 is equivalent to WO ‘961. 

With regard to Claims 1, 2, and 16, Hyun et al. teaches an electronic device comprising a coil member ((21), (22), or relevant thereof) and a magnetic sheet (10) disposed adjacent to the coil member, wherein the magnetic sheet comprises a magnetic layer made of a metal, wherein the magnetic layer comprises a first region ((11), (12), or relevant thereof) and a second region ((11), (12), or relevant thereof), wherein the first and second regions are disposed at different positions in a direction perpendicular to a thickness direction of the magnetic layer, wherein the first and second regions each comprise crystal grains, wherein the magnetic layer is a single continuous magnetic layer, and wherein an upper surface of the first region is co-planar with an upper surface of the second region (Abstract, Figs. 1-3, [0048], [0051], and [0053]).  Hyun et al. further teaches a degree of magnetic permeability of the first region is different from a degree of permeability of the second region ([0044] and [0045]). 
Hyun et al. does not teach its magnetic layer made only of a metal, wherein a degree of crystallinity of the first region is different from a degree of crystallinity of the second region, and wherein the crystal grains in its first and second regions each have the nominal irregular boundaries.  
Tomse et al. teaches a magnetic sheet comprising a magnetic layer made only of a metal, wherein the magnetic layer comprises a first region and a second region, and wherein the first and second regions have different degrees of crystallinity from each other (Abstract, Fig. 5, Page 7: Lines 27-36, and Page 12: Lines 23-35).  Tomse et al. further recognizes that different degrees of crystallinity in the first and second regions, specifically grain sizes, yields different permeabilities (Page 26: Lines 17-24).  In view of Tomse et al.’s teaching and Hyun et 
Hiramoto et al. demonstrates that crystal grains have irregular boundaries (Fig. 3), including columnar grains, which are disclosed in Tomse et al.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Hyun et al.’s crystal grains have the nominal irregular boundaries to ensure the magnetic sheet are compacted with desirable magnetic properties.   

With regards to Claim 3, Hyun et al. further teaches the first region is disposed in a central portion of the magnetic layer and the second region surrounds the first region (Figs. 1-3 and [0044]). 

With regards to Claim 4, 5, 15, 18, and 19, the prior art of record teaches the first and second regions each comprise crystal grains, wherein a degree of crystallinity of the first region is different from a degree of crystallinity of the second region (i.e. different grain size).  
Hyun et al. does not teach the crystal grain size relationships as claimed.  
However, Tomse et al. teaches a magnetic sheet comprising first and second regions, wherein the first and second regions have different degrees of crystallinity from each other.  Tomse et al. teaches an average size of crystal grain in the first region is either less than 20 nm or more than 50 µm, and wherein the second region has an average size of crystal grain of 100 nm to 1 µm. (Abstract, Fig. 5, Page 7: Lines 27-36, Page 12: Lines 23-35, and Page 14: Lines 15-22).  It would have been obvious to one of ordinary skill in the art prior to the effect filing date 

With regards to Claim 6, Hyun et al. does not teach a third region surrounding the second region and having a degree of crystallinity different from those of the first and second regions.  
However, Tomse et al. teaches a third region (terminating layer, electrically insulating layer, high electrical conductivity layer, additional terminal layer, or relevant thereof) surrounding its second region and having a degree of crystallinity different from its first and second regions (Figs. 9-11, Page 12: Line 27 bridging over to Page 14: Line 23, and Page 27: Line 33 bridging over to Page 28: Line 14).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a third region, as demonstrated by Tomse et al., to provide corrosion protection, provide magnetic screening against demagnetization of the first and/or second regions, and limiting the formation of eddy currents (Page 12: Line 27 bridging over to Page 13: Line 23).

With regards to Claim 13, the limitation “the crystallinity of the first region and the crystallinity of the second region respectively correspond to different heat-treatment temperatures of the magnetic layer” (i.e. formed from different heat-treatment temperatures), even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 

With regards to Claim 14, Hyun et al. teaches the first and second regions have different thicknesses [0051].  

With regards to Claim 17, Hyun et al. teaches the coil member comprises a first coil region disposed adjacent to the first region of the magnetic layer and a second coil region disposed adjacent to the second region of the magnetic layer (Figs. 1-3 and [0048]). 

With regards to Claim 20, Hyun et al. teaches the upper surface of the first region is co-planar with the upper surface of the second region in the direction perpendicular to the thickness of the magnetic layer (Figs. 2 and 4-10).  

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over 20150236545 (“Hyun et al.”), in view of WO 2016023961 (“Tomse et al.”), and in view of US Patent No. 6231968 (“Hiramoto et al.”) as applied to Claim 1 above, and further in view of JP 2009182062 (“Nishi”).
Hyun et al. teaches a magnetic sheet as set forth above. 
Hyun et al. does not teach its magnetic layer further comprising crack portions formed in the first and second regions, wherein the crack portions are separated by a constant interval and comprises fragments.  

Based on the teachings from Nishi noted above ([0003]-[0005]), it would have been obvious to a person having ordinary skill in the art to determine an appropriate degree of fragments, which yields a magnetic shield which blocks MST magnetic waves and is still capable of bending and breaking the sheet without providing unwanted damage to said .
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Herzer, G. “Grain Size Dependence of Coercivity and Permeability in Nanocrystalline 
Ferromagnets.” IEEE Transactions on Magnetics, vol. 26, no. 5, 1990, pp. 1397-1402. 
Herzer discloses a grain size relationship with coercivity in magnetic materials.  Since coercivity is inversely related with permeability, Fig. 6 demonstrates that as the grain size increases, permeability increases.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/LC/
Lisa Chau
Art Unit 1785

/Holly Rickman/Primary Examiner, Art Unit 1785